DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. The applicant argues that the amendments have overcome the 112 issues previously described in the 4/15/2022 Final Rejection and the 7/27/2022 Advisory Action.  The current amendments did address the first written description issue and the clarity issue from the 4/15/2022 Final Rejection but they do not address the second written description issue brought up in the Final Rejection.  Specifically, the first three limitations are disclosed as being performed by a first computer, server 102, and the final two limitations are disclosed as being performed by a second computer, server 101.  There is no support disclosed for having a single computer perform all of the first three limitations and the final two limitations.
The applicant’s 7/15/2022 proposed amendment actually addressed the second written description issue brought up in the 4/15/2022 Final Rejection but it introduced a new issue because it was claiming a single medium supplying a single program to computers but servers 101 and 102 would appear to have independent programs for executing their respective limitations.  Therefore, the 7/15/2022 amendment was not entered.  The 8/15/2022 amendment goes back to having a single computer execute all of the limitations so the second written description issue brought up in the 4/15/2022 Final Rejection still applies (now referred to as Issue #1).  Additionally, the amendment introduces a new issue because the containers appear to be disclosed as part of server 102 which performs the first three limitations.  Therefore, the setting change request packet would not be received from one of containers of another computer as now claimed.
In order to put the case in condition for allowance, the applicant could restore claim 1 from the 7/15/2022 amendment and change claim 15 to a system that features computers 102 and 101 executing their respective limitations.  Such a system should be written in such a way that it covers some of the hardware from either or both of systems 101 and 102 so that it cannot be interpreted as software per se.  The Examiner does not see way to write a single medium claim for claim 15 because it is covering the actions performed by two devices that do not appear to share a single medium with a single program.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
The preambles of claims 1 and 15 specify that the limitations of claims 1 and 15 are performed by a single computer.  However, the process disclosed appears to be performed by two separate computers show in Figures 9 and 3-5. The operating server 102 including the processing module (see paragraph 88) performs the first three limitations described with respect to Figure 14 and the setting management server 101 featuring the kernel control unit (see paragraph 84) performs the final two limitations claimed described with respect to Figure 16.  The applicant has not disclosed that the first three limitations and final two limitations are performed by a single device.  
Though the embodiment described with respect to Figure 17 describes a single device, that embodiment is not disclosed as performing the actions depicted in Figure 14 because it does not describe the need for the processing module that performs the insertion of identification information of the communication module into the packet.  The description of Figure 17 does not describe any insertion of such information into a packet.

Written Description Issue #2
Claims 1 and 15 have been amended to include the following limitation:
receiving, from one of containers of another computer each provided for respective communication modules, a setting change request packet for a kernel from software which operates over the one of the containers which is executed in one of operating systems (OSs);

The Examiner could not find support for receiving a setting change request packet “from one of containers of another computer each provided for respective communication modules”.   Figures 3-5 show the containers as being part of the same computer (server 102) that receives the setting change request packet.  The Examiner could not find any disclosure that suggested these containers would be external to server 102 as presently claimed.

Allowable Subject Matter
The applicant’s claimed invention is not found to be anticipated or suggested by the prior art of record.  The Examiner was not able to find a single device which performs the claimed invention however the applicant did not appear to disclose such a device.  If the applicant’s invention were to be claimed, as disclosed, as being performed by separate devices 101 and 102, then the applicant’s claims would be indicated as allowable over the art.  U.S. Patent Number 9,870,248 taught a system for providing mappings between virtual NIC applications and OS locations (see Figures 1 and 4 and corresponding text) however it did not teach or suggest the insertion of identification information into a packet and subsequent lookup based on that identification information claimed by the applicant that is performed by separate devices as disclosed.  U.S. Patent Application Publication number 2016/0283261 by the applicant taught another method for managing the migration of VM’s amongst containers executed on different operating system however it did not teach or suggest the process as claimed and disclosed in the current claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442